                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION

                              No. 4:12-CR-134-H
                              No. 4:17-CV-182-H

    ERIC LAMONT SMITH,                   )
         Petitioner,                     )
                                         )
         v.                              )
                                         )                     ORDER
    UNITED STATES OF AMERICA,            )
         Respondent.                     )


        This matter is before the court on petitioner’s motion to

vacate, [DE #122 1, #132, DE #133, DE #134, and DE #135]. Petitioner

filed    two   letters,    [DE    #154   and     DE   #155],    which   this   court

construes as motions to amend his § 2255 motion and hereby GRANTS

the motions and the contents will be considered herein.                         The

government moved to dismiss, [DE #140], and petitioner responded,

[DE #146 (unsigned) and DE #148 (signed)].

        Petitioner   has   also    filed     a    motion   to    reduce   sentence

regarding the Drug Quantity Table amendment, [DE #111].

        Petitioner filed the following letters: (1) requesting a copy

of his indictment and a § 2255 form, [DE #127]; (2) inquiring about

his motion to modify his sentence and requesting copy of his docket


1Petitioner filed a motion to modify sentence pursuant to Dean v. United States,
[DE #122], which the court construed as a motion to vacate pursuant to 28 U.S.C.
§ 2255. [DE #131]. The clerk re-docketed the motion at DE #122 as a motion to
vacate at DE #132. Per the court’s order, the petitioner refiled his motion on
the correct form [DE #133]. He then filed duplicates of the same motion. [DE
#134 and #135].




          Case 4:12-cr-00134-H Document 163 Filed 05/29/20 Page 1 of 12
sheet [DE #128]; and (3) regarding his pending § 2255 motion, and

informing the court he did not intend for his motion to modify to

be construed as a § 2255, but rather was asking for an extension

[DE #136].     The clerk provided a copy of the proper form to

petitioner for filing his motion to vacate pursuant to 28 U.S.C.

§ 2255, as directed by the court in light of petitioner’s letter,

[DE #127], and petitioner filed on the correct form.             [DE #133, DE

#134, and DE #135].        These letters have been addressed herein.

                                    BACKGROUND

     On    November   5,    2014,    a   jury   found   petitioner   guilty   of

distribution of a quantity of marijuana, in violation of 18 U.S.C.

§ 841(a)(1) and (b)(1)(D) (Counts One and Two); felon in possession

of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2)

(Count Three); possession with intent to distribute a quantity of

marijuana, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(D)

(Count Four); possession with intent to distribute a quantity of

cocaine base (crack), in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(C) (Count Five); and using and carrying a firearm during

and in relation to a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A) (Count Six).              Petitioner was sentenced by

this court to a total term of imprisonment of 106 months on

February 24, 2015.         Petitioner appealed, and his conviction and

sentence were affirmed by the Court of Appeals for the Fourth

Circuit.    [DE #117].

                                         2

      Case 4:12-cr-00134-H Document 163 Filed 05/29/20 Page 2 of 12
     Now before the court is petitioner’s motion to vacate, in

which presents the following claims:

  1. He should be resentenced to a sentence of one (1) day on

     counts one through five, in light of Dean v. United States,

     137 S. Ct. 1170 (2017).      [DE #122 at 2, 5].

  2. An   ineffective   assistance        of   counsel    claim   for   various

     reasons detailed herein.

  3. Petitioner’s     due   process       rights   were    violated     by   the

     violation of petitioner’s speedy trial rights due to his being

     detained for a period of fifteen (15) months prior to trial

     and the failure of petitioner to be brought to trial within

     ninety (90) days of his arrest, [DE #133 at 5, 16].

  4. Failure of the government to disclose Brady Information,

     specifically     regarding       disclosure     of     a     confidential

     informant.     [DE #133 at 7].

  5. He requests relief by making a bald request pursuant to two

     cases, United States v. Davis, 139 S. Ct. 2319 (2019), and

     Simmons v. United States, 917 F.3d 312 (4th Cir. 2019), [DE

     #154].

  6. He also requests relief by making a request pursuant to two

     additional cases, Rehaif v. United States, 139 S. Ct. 2191

     (2019) and Shular v. United States, 140 S. Ct. 779 (2020).

     [DE #155].



                                      3

      Case 4:12-cr-00134-H Document 163 Filed 05/29/20 Page 3 of 12
                             COURT’S DISCUSSION

     I.      Petitioner’s motion to reduce sentence, [DE #111]

     Petitioner filed a motion to reduce sentence regarding the

Drug Quantity Table amendment, [DE #111]. As this motion is almost

identical to petitioner’s motion at DE #106, which this court

denied at DE #110, and in light of petitioner’s lack of showing

any reason for the court to alter its prior order, this motion,

[DE #111], is hereby DENIED.

     II.     Petitioner’s motion to vacate

             A. Dean v. United States Relief

     Petitioner contends he should be resentenced to a sentence of

one (1) day on counts one, two, three, four, and five, in light of

Dean v. United States, 137 S. Ct. 1170 (2017) (holding “[n]othing

in § 924(c) restricts the authority conferred on sentencing courts

by § 3553(a) and the related provisions to consider a sentence

imposed under § 924(c) when calculating a just sentence for the

predicate count.”).        [DE #122 at 2, 5].      However, petitioner has

not stated how or why he is entitled to a one-day sentence in light

of Dean.      In his response to the government, petitioner states “I

never said that the Court violated Dean when imposing my sentence.

I simply asked the court to modify my sentence.”             [DE #148 at 1].

Finding petitioner has failed to allege a basis in law for his

request, petitioner’s motion for relief pursuant to Dean is hereby

DENIED.


                                       4

          Case 4:12-cr-00134-H Document 163 Filed 05/29/20 Page 4 of 12
             B. Ineffective Assistance of Counsel

                   a. Standard of Review

       To prove ineffective assistance of counsel, petitioner must

satisfy the dual requirements of Strickland v. Washington, 466

U.S. 668, 687 (1984).       First, petitioner must show that counsel’s

performance was deficient in that it fell below the standard of

reasonably effective assistance.            Id. at 687-91.      In making this

determination,     there    is   a   strong    presumption      that   counsel’s

conduct was “within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption

that, under the circumstances, the challenged action >might be

considered sound trial strategy.=@            Id. at 689 (quoting Michel v.

Louisiana, 350 U.S. 91, 101 (1955)). The Strickland court reasoned

that, “[i]t is all too tempting for a defendant to second-guess

counsel’s assistance after conviction or adverse sentence, and it

is all too easy for a court, examining counsel’s defense after it

has proved unsuccessful, to conclude that a particular act or

omission of counsel was unreasonable.” Id. (citing Engle v. Isaac,

456 U.S. 107, 133-34 (1982)).         Second, petitioner “must show that

there   is    a   reasonable     probability     that,    but   for    counsel’s

unprofessional errors, the result of the proceeding would have

been    different.    A    reasonable       probability   is    a   probability

sufficient to undermine confidence in the outcome.”                 Id. at 694.

Further, when challenging a guilty plea, petitioner “must show

                                        5

        Case 4:12-cr-00134-H Document 163 Filed 05/29/20 Page 5 of 12
that there is a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted

on going to trial.”       Hill v. Lockhart, 474 U.S. 52, 59 (1985)

(citations omitted).

                  b. Analysis

                      i. Failure to Allege Ineffective Assistance

     Petitioner makes the following claims as to how his counsel

rendered ineffective assistance of counsel: failing to investigate

and file a motion to suppress regarding contaminated evidence,

namely the bookbag found under the stairs of a near-by building

which if counsel had investigated, petitioner contends, could have

exonerated petitioner, [DE #133 at 4, 14 and DE #148 at 2]; failing

to argue petitioner’s speedy trial rights were violated, [DE #133

at 4, 14]; and failing to object to prosecutorial misconduct, which

petitioner alleges occurred when a witness was permitted to testify

who “was not on the main witness list,” [DE #133 at 15].

     Petitioner     contends    the   officer    who   found   the    bookbag

contaminated it with petitioner's DNA.          [DE #148 at 2].      However,

this bookbag was found with a keychain containing a picture of

petitioner’s child.     [DE #117 at 3].         Therefore, petitioner has

not alleged how counsel’s decision not to file a motion to suppress

the allegedly contaminated bookbag fell below the standard of

reasonably effective assistance.          Strickland, 466 U.S. at 687-91.



                                      6

      Case 4:12-cr-00134-H Document 163 Filed 05/29/20 Page 6 of 12
      Petitioner has not alleged how his speedy trial rights were

violated. In each order continuing his arraignment at defendant’s

request, Speedy Trial Act time was excluded.             [DE #21, #24, #34].

The government contends counsel acted reasonably in moving to

continue petitioner’s arraignment, moving once due to a need to

review    discovery     and    evidence      including   meeting    with   the

defendant; an additional motion to continue with the consideration

of a mutually acceptable Plea Agreement opportunity that would

obviate the need for a jury trial; and on an additional motion

when new counsel took the case.        [DE #20, #23, and #33].        Finally,

the   Court    continued      petitioner’s    arraignment   after    granting

counsel’s motion to withdraw based on a newly-discovered conflict

of interest.     [DE #52, #53].     Based on this information, plaintiff

has not alleged how any of his counsel acted unreasonably in

failing to raise speedy trial issues with the court.                Therefore,

this claim fails.

      Contrary to petitioner’s argument, his counsel did object at

trial to the calling of a witness who was not on the government’s

witness list.      [DE #86 at 201-03].         The court ultimately denied

that objection.       [DE #86 at 203].         Moreover, counsel raised a

similar claim on direct appeal, and the Fourth Circuit rejected it

for lack of prejudice.         [DE #117 at 7-9].     Therefore, petitioner

has failed to state a claim on this issue.



                                       7

         Case 4:12-cr-00134-H Document 163 Filed 05/29/20 Page 7 of 12
                      ii. Claims Unsupported

       Petitioner attempts to allege the following claims as to how

his counsel rendered ineffective assistance of counsel: failing to

have   evidence     tested   that   was     obtained   by   the   confidential

informant in counts one and two, [DE #133 at 4]; failing to

investigate witnesses, [DE #133 at 4, 14, 17-18]; failing to

subpoena the confidential informant, [DE #133 at 14, 17-18]; and

failing to adequately review the case as petitioner contends

counsel “only went over the case a total of forty (40) minutes

while [petitioner] was incarcerated.”           [DE #133 at 17].

       However, petitioner has failed to allege any facts which would

show petitioner’s counsel’s conduct was outside “the wide range of

reasonable professional assistance.”           Strickland, 466 U.S. at 689.

Therefore, he fails to state a claim as to these issues.

                     iii. Trial Strategy

       Petitioner    also    contends       counsel    rendered    ineffective

assistance of counsel for four different reasons: 1) failing to

ask voir dire questions of the jury that would identify bias and

resentment, [DE #133 at 15]; 2) failing to object to improper

questioning, [DE #133 at 17]; 3) referring to criminal history

issues when petitioner was on the stand, [DE #133 at 17]; and 4)

failing to cross-examine Debbie White “to the fullest of his

ability during trial.”       [DE #133 at 18].



                                        8

        Case 4:12-cr-00134-H Document 163 Filed 05/29/20 Page 8 of 12
      ABecause       of    the     difficulties              inherent     in       making     the

evaluation,      a   court       must    indulge         a    strong     presumption        that

counsel=s    conduct       falls     within        the       wide   range     of     reasonable

professional assistance; that is, the defendant must overcome the

presumption that, under the circumstances, the challenged action

>might be considered sound trial strategy.=@                          Strickland, 466 U.S.

at 689 (quoting Michel, 350 U.S. at 101).                           Here, petitioner has

not alleged any facts showing that counsel’s behavior was not

reasonably part of his trial strategy. Therefore, petitioner fails

to state a claim.

             C. Due Process Violation

      Petitioner          contends       not       only        that     counsel       rendered

ineffective      assistance        due   to    his       speedy       trial    rights       being

violated, but also that the violation of his speedy trial rights

violated his due process rights.                   Petitioner contends his speedy

trial rights were violated by his being detained for a period of

fifteen (15) months.             [DE #133 at 5].               Petitioner also contends

that his first two lawyers filed motions to continue without his

consent which caused his speedy trial clock to stop.                               [DE #148 at

1].    He also stated that he complained to the judge that was

presiding over his case in two letters, [DE #35 and DE #55].                                  [DE

#148 at 2].

      However, as petitioner filed an appeal before the Fourth Circuit

and   this   claim    was    not   raised      on    direct         appeal,    the    claim    is

                                               9

        Case 4:12-cr-00134-H Document 163 Filed 05/29/20 Page 9 of 12
procedurally defaulted.     As petitioner has failed to demonstrate

“cause” and “prejudice” or “actual innocence, this claim may not be

raised on collateral review.   Bousley v. United States, 523 U.S. 614,

622-23 (1998) (“Where a defendant has procedurally defaulted a claim

by failing to raise it on direct review, the claim may be raised in

habeas only if the defendant can first demonstrate either ‘cause’ and

actual ‘prejudice,’ …, or that he is ‘actually innocent.’”) (internal

citations omitted).   Therefore, petitioner’s claim must be dismissed.

          D. Government’s Failure to List a Witness

     Petitioner contends the government “listed a [confidential

informant] as a ‘witness’ on the witness list but failed to list

the witness as part of discovery.”       [DE #133 at 7].     As discussed

supra, the Fourth Circuit rejected a similar argument on direct appeal

for lack of prejudice.     [DE #117 at 9].     Additionally, the Fourth

Circuit found the government had listed the witness in its Federal

Rule of Evidence 404(b) notice.    [DE #117 at 8].    As this is a matter

that has been decided before the Fourth Circuit, petitioner “will not

be allowed to recast, under the guise of collateral attack, questions

fully considered” by the Fourth Circuit.         Boeckenhaupt v. United

States, 537 F.2d 1182, 1183 (4th Cir. 1976) (citing Herman v. United

States, 227 F.2d 332 (4th Cir. 1955).     Therefore, petitioner’s claim

must be dismissed.




                                   10

      Case 4:12-cr-00134-H Document 163 Filed 05/29/20 Page 10 of 12
             E. Relief under Davis and Simmons

     Petitioner requests relief by making a bald request for relief

pursuant to two cases, United States and Davis, 139 S. Ct. 2319

(2019), and United States and Simmons 2, 917 F.3d 312 (4th Cir.

2019), [DE #154]. As petitioner has offered no argument in support

of his request for relief, he has failed to state a claim upon

which relief may be granted and the claims must be dismissed.

             F. Relief under Rehaif and Shular

     Petitioner additionally requested relief pursuant to Rehaif

v. United States, 139 S. Ct. 2191 (2019) and Shular v. United

States, 140 S. Ct. 779 (2020).         [DE #155].    Counsel was appointed

pursuant to Standing Order 20-SO-2, [DE #158], and filed a motion

to withdraw as counsel on the basis that he found “no good faith

basis to seek to amend the petition to vacate filed pro se by the

petitioner pursuant to 28 U.S.C. § 2255.”            [DE #160].        The court

granted counsel’s motion to withdraw as attorney.            [DE #161].      The

court has reviewed petitioner’s claim and finds petitioner has

failed     to   state   a   claim    for   relief    pursuant     to     Rehaif.

Furthermore, petitioner has offered no argument as to the basis

for his entitlement to relief under Shular, and petitioner was not

sentenced under the Armed Career Criminal Act (“ACCA”). Therefore,



2 Petitioner does not specify whether he is seeking relief pursuant to United
States v. Simmons, 917 F.3d 312 (4th Cir. 2019) or United States v. Simmons,
649 F.3d 237 (4th Cir. 2011).      However, petitioner has not alleged facts
supporting a claim under either case.

                                      11

         Case 4:12-cr-00134-H Document 163 Filed 05/29/20 Page 11 of 12
petitioner’s argument that he is afforded relief pursuant to Rehaif

and Shular is without merit.

                                   CONCLUSION

     For       the   foregoing    reasons,      the     government’s     motion   to

dismiss, [DE #140], is hereby GRANTED, and petitioner’s motion to

vacate, [DE #122, #132, DE #133, DE #134, DE #135, DE #154 and DE

#155],    is    hereby      DISMISSED.     Petitioner’s       motion     to   reduce

sentence, [DE #111], is DENIED.               The clerk is directed to close

this case.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."                     28

U.S.C. § 2253(c)(2).            A petitioner satisfies this standard by

demonstrating        that    reasonable       jurists     would   find    that    an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).             A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 29th day of May 2020.

                                 ___________________________________
                                 Malcolm J. Howard
                                 Senior United States District Judge
At Greenville, NC
#35

                                         12

         Case 4:12-cr-00134-H Document 163 Filed 05/29/20 Page 12 of 12
